DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	Claims 1-22 are pending in the application.
	Claims 14-20 have been withdrawn by Applicant in the Preliminary Amendment filed 24 January 2022.
	Claims 14-22 remain under current consideration by the Examiner.
	In the Preliminary Amendment filed 24 January 2022, claims 1-13 were withdrawn; claims 14-15, 18, and 20 were amended; and new claims 21-22 were added.  These amendments have been entered.

Claim Objections
Claims 14-15 and 18 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 14:  Lines 9-11 of claim 14 should be amended as follows:
--at least two first structural cross members and a second cross member configured, at least one cross member being adjacent to  the top of the mesh panel and at least one cross member being adjacent to  the bottom of the mesh panel to hold the at least one mesh panel therebetween;--
Re Claim 15:  Claim 15 should be amended as follows:
--15. The method of creating an enhanced security fence of claim 14, wherein the panels are created by welding the first structural cross members,  the second cross member, and the mesh panel together.--
Re Claim 18:  Claim 18 should be amended as follows:
--18. The method of creating an enhanced security fence of claim 14, wherein the structural cross members, the side members, and the mesh panel are created from high strength materials.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 17:  Claim 17 recites the limitation "the fence elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes for this Office Action only, the Examiner will interpret this limitation as referring to the “panels” of claim 1.  Clarification and correction are required. 
Re Claim 18:  The term “high strength” in claim 18 is a relative terms which renders the claim indefinite. The term is not explicitly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification and correction are required. 
Re Claim 19:  The terms “rapidly” and “quickly” in claim 19 are relative terms which renders the claim indefinite. The terms are not explicitly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification and correction are required. 
Re Claim 21:  Claim 21 recites the limitation "the slideable engagement flanges" (emphasis added) in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, since the “cooperative engagement flange” of the structural side members has not been previously required to be “slideable”.  Clarification and correction are required. 
Re Claim 22:  This claim is considered indefinite because it depends from indefinite claim  21.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Note on Method Claims
	Applicant is reminded that, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). See MPEP 2112.02.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 14-15, 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald (US Patent 5,213,312).
	Re Claim 14:  MacDonald discloses a method of creating an enhanced security fence having at least one secure side impervious to disassembly of the fence, including the steps of: 
providing a plurality of posts (for example, the vertical and/or diagonally extending members of unit 4; see Fig. 1); 
providing a plurality of prefabricated sections (units 2; also see units 102 in the embodiment of Fig. 9) slideable together to form a fictionally fitted perimeter, each section comprising: 
at least one generally rectangular mesh panel (110; Fig. 9) having a top, a bottom, a left side and a right side; 
a first structural side member (116) and a second structural side member (126); 
at least two first structural cross members (112, 112) and a second cross member (for example, 118) configured, at least adjacent one at the top of the mesh panel and adjacent one at the bottom of the mesh panel to hold the at least one mesh panel therebetween; 
the first structural side member (116) and second structural side member (126) each being affixed to the structural cross-members (112, 112) to together form a frame holding the mesh panel (110) therein, the structural side members each having a cooperative engagement flange (122, 124) for slideable engagement of one of the plurality of prefabricated sections with another;
securing the plurality of posts along a perimeter (see Fig. 1); and 
slideably attaching each of adjacent plurality of panels (2/102) together at the cooperative engagement flanges (122, 124), by at least a friction fit, and attaching one or more of the plurality of panels to the plurality of posts to form a fence at the perimeter (see Fig. 1).
Re Claim 15:  MacDonald discloses a method of creating an enhanced security fence, wherein the panels (102; Fig. 9) are created by welding the first structural cross members and second cross member and mesh together (see Col. 6, lines 1-30).
Re Claim 17, as best understood by the Examiner:  MacDonald discloses a method of creating an enhanced security fence, wherein the friction fit (between hooks 122 and eyes 124; Figs. 8-10) is enhanced by the weight of the fence elements (102; Examiner notes that the weight of the units 102 would enhance the fit between the hooks 122 and eyes 124 of adjacent units because gravity pulling the units downwardly would only further the connection therebetween).
Re Claim 18, as best understood by the Examiner:  MacDonald discloses a method of creating an enhanced security fence, wherein the structural cross members, side members and mesh are created from high strength materials (for example, steel; see Col. 5 line 57-Col. 6 line 11).
Re Claim 19, as best understood by the Examiner:  MacDonald discloses a method of creating an enhanced security fence, wherein the attachment of the posts is done rapidly (by attaching units 2/102 to unit 4) to quickly provide the fence (see Fig. 1).
Re Claim 21, as best understood by the Examiner:  MacDonald discloses a method of creating an enhanced security fence, wherein the slideable engagement flanges (122, 124) are engageable with a structural side member (116/126) of an adjacent panel.
Re Claim 22:  MacDonald discloses a method of creating an enhanced security fence, wherein each panel (102; Fig. 9) comprises a first slideable engagement flange (for example, the upper right-hand hook 122) and a second slideable engagement flange (for example, the lower left-hand eye 124) one on each structural side member (116, 126), the first slideable engagement flange being attached adjacent the top of one structural side member and the second slideable engagement flange being attached adjacent the bottom of the other structural side member, such that when adjacent panels are slid together in frictional fit, the engagement flanges of adjacent panels engage adjacent structural side members.

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald (US Patent 5,213,312), as applied to claims 14-15, 17-19, and 21-22 above, and further in view of Payne (US Patent 7,866,635).
Re Claim 16:  MacDonald, as discussed above, discloses a method of creating an enhanced security fence significantly as claimed except wherein the panels are attached to the posts by welds.
Payne teaches the use of an enhanced security fence comprising a plurality of posts (102; see Fig. 2), a plurality of sections fitted together to form a perimeter, each section comprising a mesh panel (114), cross members (112), and side members (112), and further wherein the sections are attached to the posts (102; at rail hangers 105) by welds (for example, via rail hangers 105 at weld joints 113; Fig. 5), for the purpose of ensuring a secure connection between the sections and the posts.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of MacDonald such that the panels are attached to the posts by welds, as taught by Payne, for the purpose of ensuring a secure connection between the sections and the posts.
Re Claim 20:  MacDonald, as discussed above, discloses a method of creating an enhanced security fence significantly as claimed except for further including the step of placing and secreting wiring and cables within the side and cross members of the fence to provide electronic features therein.
Payne teaches the use of an enhanced security fence comprising a plurality of posts (102; see Fig. 2), a plurality of sections fitted together to form a perimeter, each section comprising a mesh panel (114), cross members (112), and side members (112), and further including wiring and cables (1300; Fig. 13) within the members of the fence to provide electronic features therein, for the purpose of enhancing the security of the fence (see Col. 9, lines 12-16).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of MacDonald such that it further includes the step of placing and secreting wiring and cables within the side and cross members of the fence to provide electronic features therein, as taught by Payne, for the purpose of enhancing the security of the fence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678